June 21, 1967


Honorable John Connally           Opinion No. M-99
Governor of Texas
State Capitol                     Re:   Expiration date of terms of
Austin, Texas                           members of the Texas Aero-
                                        nautics Commission.
Dear Governor Connally:
          You have requested the opinion of this office regarding
the above question.  In this connection, you have advised us that
the records of the Governor's office and the Secretary of State's
office reflected that the term of office for members of the Texas
Aeronautics Commission expired on September 4 of odd-numbered years.
          Article 46c-3, Vernon's Civil Statutes, originally en-
acted in 1945, and amended in 1961, reads, in part, as follows:
         "The Texas Aeronautics Commission, created
    in 1945, consisting of three (3) Commissioners
    shall hereafter consist of six (6) members though
    the present three (3) Commissioners shall continue
    to serve the balance of their terms. The three (3)
    new Commissioners shall be appointed by the Governor
    and confirmed by the Senate. The Governor shall
    appoint successors for the three ( ) existing Com-
    missioners (who may be reappointed7 at the expira-
    tion of their present terms, subject to confirma-
    tion by the Senate. The Commissioners shall con-
    tinue In office, as d'eslgnatedby the Governor at
    the time of appointment, through the last day of
    the second, fourth, and sixth calendar years
    respectively, following the passage of this Act.
    The successors of the members initially appointed
    shall be appointed for terms of SIX(~) years In
    the same manner as the members originally appolnted
    under this Act, except that any person appointed
    to fill a vacancy occurring prior to the explra-
    tlon of the term for which his predecessor was
                          -447-
Hon. John Connally, Page 2 (M-99)


     appointed shall be appointed only for the re-
     mainder of such term. Each member shall serve
     until the appointment and the qualification of
     his successor. . . .'
          In examining the original statute which became effective
September 4, 1945, and the 1961 amendment, we observe that each of
the enactments contain identical words regarding Initial appoint-
ments to the Commission, i.e., "The Commissioners shall continue
in office, as designated by the Governor at the time of appointment,
through the last day of the second, fourth, and !ixth calendar years
respectively, following the passage of this Act.
          There are general rules which are to be applied in de-
termining the commencement and end of terms of office, when the
statute or constitutional provision does not lay down a sufficient
guideline. In our present case, however, Article 46c-3 ties the
expiration date to the last day of a certain calendar year, and we
do not have to rely upon general rules to answer the question.
          Black's Law Diptlonary, Fourth Edition, states that
"Calendar year" +eans:   'The period from January 1 to December 31,
inclusive", and 'Calendar year' preceding election means year
beginning on January 1 and ending with December 31."
          Webster's International Dictionary, 3rd Edition, In de-
fining the word "year" states that the I'.. .calendar year . . .is
now,,reckonedas beginning with January 1 and ending with December
31.
          In determining legislative intent, we must presume that
words are used in their ordinary and everyday sense. This view is
strengthened by the fact in drafting various statutes the legislature,
depending on intent!,utiiized the terms "for th: fiscal year,""for
one year from . . . or for the calendar year.
          Inasmuch as the terms of most state and county officials
began on January 1, it seems obvious that it was the desire of the
legislature to have the term of the members of the Texas Aeronautics
committee coincide with that of the majority of the State Officials.
          Article XVI, Section 30a, Texas Constitution, prohibits
appointments from extending beyond six years from the date of ap-
pointment. For Article 462-3 to be constitutional, It must be
Interpreted to mean that each member of the Commission appointed
after the 1961 amendment was appointed for a term of office ending
December 31 of the second, fourth or sixth year after date of
appointment, as the case might be , and subsequent appointments were
for a period ending the 31st day of December of the sixth year
following the date of appointment.
          Based on these calculations, the expiration date of the
terms of office of each member of the Commission, as reflected by
                         -448-
_ .--




        Hon. John Connally, page 3 (M-99)


        the records in the office of the Secretary of State, would be as
        follows:
                  James N. Ludlum
                  E. M. Anderson, Jr.
                  Paul M. Fulks
                  A. G. Thompson                      12-31-68
                  Shelby Krltser (deceased)           12-31-70
                  Harry Whitworth                     12-31-70
        We would further observe that the statute makes specific provision
        for a holdover member, stating "Each member shall serve until the
        appointment and the qualification of his successor." This is the
        general rule applicable to all public offices, Article XVI, Sec.
        17, Texas Constitution.
                            SUMMARY
                  The specific provisions of Article 46c-3,
             V.C.S., place the terms of Texas Aeronautics
             Commission members upon a calendar year basis,
             starting with the years 1945 and 1961. The
             terms are thus staggered so that two terms
             will end on the last day of    h even-numbered
             year.



                                   gzi$?J&m
                                   Attor    y General of Texas
        Prepared by Malcolm L. Quick
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE
        Hawthorne Phillips, Chairman
        W. V. Geppert, Co-Chairman
        Dyer Moore, Jr.
        Houghton Brownlee
        J. C. Davis
        Pat Baq~ley
        John Banks
        STAFF LEGAL ASSISTANT
        A. J. Carubbi, Jr.
                                  -449-